Citation Nr: 1805305	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-27 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right knee disability.

2.  Entitlement to a compensable rating for right knee scar.

3.  Entitlement to a compensable rating for residuals of an umbilical hernia repair.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal is currently under the jurisdiction of the Houston, RO.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned.  The Veteran was assisted during the hearing by a skilled representative who elicited beneficial testimony regarding these claims.  A transcript of the hearing is of record.

The right knee claims are dismissed below.  The compensable rating for residuals of hernia repair is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDING OF FACT

On October 20, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the claims of entitlement to an initial evaluation in excess of 10 percent for right knee disability; and entitlement to a compensable evaluation for right knee scar.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an initial evaluation in excess of 10 percent for right knee disability.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to a compensable rating of right knee scar.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during the October 2017 hearing, the Veteran indicated that he wishes to withdraw the claims pertaining to increased ratings of right knee disability and right knee scar.  Hearing transcript, pages 2.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As the Veteran has withdrawn his appeal with respect to these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are, therefore, dismissed.

ORDER

The appeal for the claim of initial evaluation in excess of 10 percent for right knee disability is dismissed.

The appeal for the claim of a compensable evaluation for right knee scar is dismissed.


REMAND

Although the record indicates the Veteran was last examined to assess his abdominal hernia repair residuals in November 2016, the Board observes that the examination only addressed a residual scar.  The Veteran was actually last afforded a VA examination for his abdominal hernia repair residuals in November 2013.  On the examination it was noted that a hernia was not present.  During the October 2017 hearing, he indicated that the scar is not painful.  He did note, however, in regards to the abdominal hernia, he is experiencing increased pain.  He noted that he especially experienced sharp pain when lifting objects.  He also stated that he uses cold compresses around the naval area.  The Veteran indicated that he thought he needed a belt.  

Since the Veteran's most recent VA examination for hernia repair residuals in November 2013, the record reflects that he may have developed an increase in severity of the residuals.  As such, the Board finds the record reflects a possible worsening of his condition, and a new VA examination is warranted to assess the current extent and severity of his hernia disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claim file any outstanding VA treatment records.  The Veteran reports that he receives all of his treatment from the Houston VA Medical Center.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his abdominal hernia repair residuals.  

The examiner is asked to identify all symptoms and impairment that may be attributed to the abdominal hernia repair.

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, to include the Veteran's lay statements; as well as testimony.  

3.  Then, readjudicate the claim on appeal.  If any benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


